                                                




Exhibit 10.12
                                        


2011 EQUITY INCENTIVE PLAN


PERFORMANCE RESTRICTED STOCK UNIT AWARD TERMS
 
1. Grant. The Company hereby grants to the Employee an award of Restricted Stock
Units (“RSUs”), as set forth in the Notice of Grant, subject to the terms and
conditions in this Agreement and in the Company’s 2011 Equity Incentive Plan
(the “Plan”). Initially capitalized terms herein shall have the meanings set
forth in the Plan or as defined herein, as applicable.


2. Company’s Obligation. Each RSU represents the right to receive a Share on the
vesting date. Unless and until the RSUs vest, the Employee will have no right to
receive Shares under such RSUs. Prior to actual distribution of Shares pursuant
to any vested RSUs, such RSUs will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.


3. Vesting Schedule; Assumption or Substitution Calculation. The RSUs shall vest
as follows:


Up to the Maximum Amount will vest and be settled, based upon the extent, if
any, to which the performance metric has been achieved. The performance metric
is the relative performance of Company stock against the Russell 1000 (^RUI)
Index (the “Russell 1000 Index”) over a three-year period, with the target
Company stock performance equivalent to the performance of the Russell 1000
Index over such period. To determine relative performance, the baseline metrics
are the 90 trading day average closing price of the Company and the Russell 1000
Index, as reported in The Wall Street Journal, or such other reliable source as
is determined by the Administrator, in its sole discretion, with the last of the
90 trading days falling on November 3, 2017. This 90 day average establishes
both the Company baseline stock price (the “Company Baseline Stock Price”) and
the Russell 1000 Index baseline (the “Russell 1000 Baseline”) against which
future Company stock and Russell 1000 Index performance will be compared.


Next, the Company will measure the 90 trading day average closing price of the
Company and the Russell 1000 Index, as reported in The Wall Street Journal, or
such other reliable source as is determined by the Administrator, in its sole
discretion, with the last trading day of such 90-trading day period ending on
November 3, 2020 (establishing both the “Company Closing Price” and the “Russell
1000 Index Closing Price”).


The Company will then measure Company performance by dividing the Company
Closing Price by the Company Baseline Stock Price, with the quotient expressed
as a percentage of the Company Baseline Stock Price (the “Company Percentage
Performance”). The Company will then measure Russell 1000 Index Performance over
the same period by dividing the Russell 1000 Index Closing Price by the Russell
1000 Index Baseline with the quotient expressed as a percentage of the Russell
1000 Index Baseline (the “Russell 1000 Index Percentage Performance”).


The Company will then subtract the Russell 1000 Index Percentage Performance
from the Company Percentage Performance, then add 100 to the result, with the
final result constituting the relative Company performance as a percentage (the
“Relative Performance Percentage”).




1



--------------------------------------------------------------------------------

                                                




Exhibit 10.12
                                        


Relative Performance Percentage
Vesting
150% or greater
Maximum Amount (200% Target Amount)
Between 100% - 150%
100% Target Amount + 2% Target Amount for Every 1% Relative Performance
Percentage above 100%
100%
Target Amount
Between 75% - 100%
Target Amount – 4% Target Amount for Every 1% Relative Performance Percentage
below 100%
75%
0% Target Amount

    
For example, if the Relative Performance Percentage is 75% or less, no RSUs
shall vest. If the Relative Performance Percentage equals 76%, then 4% of the
Target Amount shall vest. If the Relative Performance Percentage equals 85%,
then 40% of the Target Amount shall vest. If the Relative Performance Percentage
equals 100%, then the Target Amount shall vest. If the Relative Performance
Percentage equals 150% or more, then 200% of the Target Amount shall vest (i.e.,
the Maximum Amount shall vest). Relative Performance Percentages shall result in
incremental vesting on a straight-line basis within tiers based on full
percentage Relative Performance Percentages as set forth below:


General Rules


The Company Closing Price shall be automatically adjusted to account for any
Company stock split or similar change in capitalization effected without receipt
of consideration by the Company set forth in Plan Section 19(a) in the same
manner as set forth in Plan Section 19(a). In making determinations of the
number of Shares that vest hereunder, all Relative Performance Percentage
fractional percentages and Share numbers below .5 shall be rounded down to the
nearest whole percentage or Share number, respectively and all Relative
Performance Percentage fractional percentages and Share numbers of .5 or greater
shall be rounded up to the nearest whole percentage or Share number,
respectively. All vesting and delivery of Shares hereunder, except pursuant to
assumed or substituted awards in a change of control as specified in the
following paragraph, shall be subject to the prior written or electronic
certification of the Compensation Committee of the Board as to the extent to
which the applicable performance milestones have been achieved.


Change of Control


In the event the Company is acquired in a merger or asset sale pursuant to which
this RSU is assumed or substituted pursuant to Plan Section 19(c) (a “Change of
Control”), then if the performance period has not been completed as of the date
of the Change of Control, the Company Closing Price shall be deemed to be the
price per share received by the Company’s stockholders in the Change of Control.
Relative performance for such uncompleted performance period shall then be
measured against the Russell 1000 Index performance from the Russell 1000 Index
Baseline through the 90 trading day average closing price of the Russell 1000
Index in the period ending on the date of the Change of Control. The Company’s
stock performance relative to the Russell 1000 Index shall then be determined
consistently with the methodology specified herein for completed performance
period. The number of Shares subject to this RSU so determined shall then
continue to vest based upon Employee’s continuing as a Service Provider to the
Company, the acquirer, or their Parents or Subsidiaries through November 3,
2020, subject to accelerated vesting as set forth in the Company’s Change of
Control Severance Plan (but only for participants in such plan), as amended from
time to time.


EXAMPLE 1:


Company Baseline Stock Price = $100
 
Russell 1000 Index Baseline = 1000
 
Company Closing Price = $120


2



--------------------------------------------------------------------------------

                                                




Exhibit 10.12
                                        


 
Russell 1000 Index Closing Price = 1100
 
Company Percentage Performance = 120%


Russell 1000 Index Percentage = 110%
 
Relative Performance Percentage = 120-110 = 10% plus 100 = 110%
 
Vesting = 120% of the Target Amount
 
EXAMPLE 2:
 
Company Baseline Stock Price = $100
 
Russell 1000 Index Baseline = 1000
 
Change of Control Date = June 30, 2018
 
Change of Control Consideration received by Company stockholders = $125 per
share
 
Russell 1000 Index 90-day Trailing June 30, 2018 Price = 900
 
Deemed Company Percentage Performance = 125%
 
Russell 1000 Index Percentage through Change of Control = 90%
 
Relative Performance Percentage = 125-90 = 35% plus 100 = 135%


Vesting = 170% of the Target Amount vesting, subject to Employee’s continuing as
a Service Provider through November 3, 2020 and further subject to accelerated
vesting as set forth in the Company’s Change of Control Severance Plan (but only
for participants in such plan), as amended from time to time.


4. Forfeiture upon Termination as a Service Provider. Notwithstanding any
contrary provision of this Agreement or the Notice of Grant, if the Employee
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will thereupon be forfeited at no
cost to the Company, subject to accelerated vesting as set forth in the
Company’s Change of Control Severance Plan (but only for participants in such
plan), as amended from time to time.


5. Settlement Upon Vesting. Any RSUs that vest in accordance with paragraph 3
will be distributed to the Employee (or in the event of the Employee’s death, to
his or her estate) in Shares.


6. Withholding of Taxes. Notwithstanding the foregoing paragraph 5, no Shares
shall be distributed to Employee unless and until the Employee shall have
delivered to the Company or its designated Subsidiary the full amount of any
federal, state or local income or other taxes which the Company or such
Subsidiary may be required by law to withhold with respect to such Shares. The
Employee may elect to satisfy any such statutory minimum tax withholding
requirement by having the Company withhold Shares otherwise deliverable to the
Employee or by delivering to the Company already-owned Shares, subject to the
absolute discretion of the Company to disallow satisfaction of such withholding
by the delivery or withholding of stock.


7. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares


3



--------------------------------------------------------------------------------

                                                




Exhibit 10.12
                                        


deliverable hereunder unless and until certificates representing such Shares
will have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to the Employee or Employee’s broker.


8. Acknowledgements. Employee acknowledges the following:


a. The Company (and not Employee’s employer) is granting the RSU. The Company
will administer the Plan from outside Employee’s country of residence if the
Employee’s country of residence is outside the United States and United States
of America law will govern all RSUs granted under the Plan.


b. That benefits and rights provided under the Plan are wholly discretionary
and, although provided by the Company, do not constitute regular or periodic
payments.


c. The benefits and rights provided under the Plan are not to be considered part
of Employee’s salary or compensation for purposes of calculating any severance,
resignation, redundancy or other end of service payments, vacation, bonuses,
long-term service awards, indemnification, pension or retirement benefits, or
any other payments, benefits or rights of any kind.


d. Employee waives any and all rights to compensation or damages as a result of
the termination of employment or other service with the Company for any reason
whatsoever insofar as those rights result or may result from:


1the loss or diminution in value of such rights under the Plan, or


2 Employee ceasing to have any rights under, or ceasing to be entitled to any
rights under the Plan as a result of such termination.


e. The grant of the RSU, and any future grant of RSUs under the Plan is entirely
voluntary, and at the complete discretion of the Company.


f. Neither the grant of the RSU nor any future grant of an RSU by the Company
will be deemed to create any obligation to grant any further RSUs, whether or
not such a reservation is explicitly stated at the time of such a grant.


g. The Company has the right, at any time to amend, suspend or terminate the
Plan.


h. The Plan will not be deemed to constitute, and will not be construed by
Employee to constitute, part of the terms and conditions of employment or other
service, and the Company will not incur any liability of any kind to Employee as
a result of any change or amendment, or any cancellation, of the Plan at any
time.


i. Participation in the Plan will not be deemed to constitute, and will not be
deemed by Employee to constitute, an employment or labor relationship of any
kind with the Company.


j. By entering into this RSU Agreement, and as a condition of the grant of the
RSU, Employee consents to the collection, use, and transfer of personal data as
described in this subsection to the full extent permitted by and in full
compliance with Applicable Law.




4



--------------------------------------------------------------------------------

                                                




Exhibit 10.12
                                        


k. Employee understands that the Company and its Subsidiaries hold certain
personal information about the Employee, including, but not limited to, name,
home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all RSUs or other entitlement to Shares awarded, canceled, exercised,
vested, unvested, or outstanding in Employee’s favor, for the purpose of
managing and administering the Plan (“Data”).


l. Employee further understands that the Company and/or its Subsidiaries will
transfer Data among themselves as necessary for the purposes of implementation,
administration, and management of Employee’s participation in the Plan, and that
the Company and/or its Subsidiary may each further transfer Data to any third
parties assisting the Company in the implementation, administration, and
management of the Plan (“Data Recipients”).


m. Employee understands that these Data Recipients may be located in Employee’s
country of residence or elsewhere, such as the United States. Employee
authorizes the Data Recipients to receive, possess, use, retain, and transfer
Data in electronic or other form, for the purposes of implementing,
administering, and managing Employee’s participation in the Plan, including any
transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on Employee’s behalf, to a broker or
third party with whom the Shares acquired on exercise may be deposited.


n. Employee understands that Employee may, at any time, review the Data, request
that any necessary amendments be made to it, or withdraw Employee’s consent
herein in writing by contacting the Company. Employee further understands that
withdrawing consent may affect Employee’s ability to participate in the Plan.


o. Employee has received the terms and conditions of this RSU Agreement and any
other related communications, and Employee consents to having received these
documents in English.


9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company, in care of Stock Plan
Administration at Coherent, Inc., 5100 Patrick Henry Drive, Santa Clara, CA
95054, or at such other address as the Company may hereafter designate in
writing.


10. Conditions for Issuance of Certificates for Stock. The shares of stock
deliverable to the Employee may be either previously authorized but unissued
shares or issued shares that have been reacquired by the Company. The Company
shall not be required to issue any certificate or certificates for shares of
stock hereunder prior to fulfillment of all the following conditions: (a) the
admission of such shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such shares under any State or Federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Company shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any State or Federal governmental agency, which the Company
shall, in its absolute discretion, determine to be necessary or advisable; and
(d) the lapse of such reasonable period of time following the date of grant of
the Restricted Stock Unit as the Company may establish from time to time for
reasons of administrative convenience.


11. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.


12. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


5



--------------------------------------------------------------------------------

                                                




Exhibit 10.12
                                        




13. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.


14. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.


15. Governing Law. This Agreement will be covered by the internal substantive
laws, but not the choice of law rules, of California.


6

